Exhibit 10.5

SECOND AMENDMENT
TO THE
PMA CAPITAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2000)
 


 
WHEREAS, PMA Capital Corporation (the “Company”) maintains the PMA Capital
Corporation Supplemental Executive Retirement Plan (the “Plan”) to provide
supplemental executive retirement benefits to a select group of management and
highly compensated employees of the Company and certain participating
affiliates; and
 
WHEREAS, the Plan was most recently amended and restated effective January 1,
2000 and has since been modified by the First Amendment thereto effective
January 1, 2003; and
 
WHEREAS, the Company has determined that the PMA Capital Corporation Pension
Plan (the “Pension Plan”) shall be amended to freeze benefit accrual thereunder
effective December 31, 2005, and that, in lieu of future benefit accruals under
the Pension Plan, eligible employees shall be entitled to receive non-matching,
age-based employer contributions under the PMA Capital Corporation Retirement
Savings Plan, and, if eligible, additional retirement credits under the PMA
Capital Corporation Retirement Savings Excess Plan; and
 
WHEREAS, the Company now desires to amend the Plan so as to similarly freeze
benefit accrual under the Plan;
 
NOW, THEREFORE, effective December 31, 2005, the Company hereby amends the Plan
as follows:
 
1. A new Article IX is added to the Plan to read as follows:
 
“ARTICLE IX - FREEZING OF THE PLAN
 
9.1 Freezing of the Plan. The Plan shall be frozen effective December 31, 2005
(the “Freeze Date”). Pursuant to the freezing of the Plan:
 
(a) No Eligible Officer shall become a Participant nor resume active
participation in the Plan after the Freeze Date;
 
(b) Each Participant’s Excess Retirement Benefit shall be deemed to be frozen as
of the Freeze Date, and the amount of such Excess Retirement Benefit shall be
unaffected by any service that the Participant may perform for, or any
compensation that he or she may receive from, a Participating Company after the
Freeze Date; and
 

--------------------------------------------------------------------------------


(c) Following the Freeze Date, each Participant’s vested right to his or her
Excess Retirement Benefit shall continue to be determined in accordance with
Section 3.1 of the Plan.
 
Any provision of the Plan that would otherwise provide for either (1) the
commencement or resumption of Plan participation, or (2) the continuing accrual
of benefits, after the Freeze Date (including, without limitation, Sections 2.1,
2.2 and 5.1) is hereby superseded to the extent that it would so provide.”
 


 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 24th day of October, 2005.
 
 
 
Attest:
PMA CAPITAL CORPORATION
[SEAL]
     
/s/ Robert L. Pratter
/s/ William E. Hitselberger
Robert L. Pratter, Secretary
William E. Hitselberger, Executive Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------